Citation Nr: 0807375	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  


FINDINGS OF FACT

1.  The May 2003 and January 2004 rating decisions that 
denied service connection for a low back disorder are final.  

2.  The evidence received since the May 2003 and January 2004 
rating decisions relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  

3.  The most probative medical evidence shows that the 
veteran's currently diagnosed low back disorder is not 
causally related to his active military service.  


CONCLUSIONS OF LAW

1.  The evidence received since the final May 2003 and 
January 2004 rating decisions that denied entitlement to 
service connection for a low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2007).  



2.  A low back disorder was not incurred or aggravated while 
on active duty, and arthritis of the lumbosacral spine may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a June 2005 letter 
of the information and evidence needed to substantiate and 
complete a claim to reopen, to include notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, lay statements, and 
hearing testimony.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail. 
 Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate each claim and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 38 C.F.R. § 3.156(a).  

The RO denied the veteran's initial claim for service 
connection for a low back disorder in a May 2003 rating 
decision.  In that decision, the RO found that although the 
veteran was treated for a back strain in service, the 
condition resolved and he was not diagnosed with a chronic 
back disability.  The veteran was informed on the 
determination under cover letter dated May 8, 2003.  He 
submitted additional medical evidence.  The denial of service 
connection for a low back disability was subsequently 
confirmed and continued in a January 2004 rating decision.  
The veteran was informed of this determination under cover 
letter dated January 24, 2004.  He did not file a notice of 
disagreement.  Hence, the May 2003 and January 2004 decisions 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The evidence of record at the time of the RO's May 2003 and 
January 2004 rating decisions included the veteran's service 
treatment records which showed that he was seen for 
complaints of back pain in March 1976 after playing ball.  
The assessment was acute muscle strain.  He was seen again 
for complaints of back pain in December 1976.  He was advised 
to use wintergreen as needed and to adjust his bed.  No 
further entries pertaining to the back were noted.  Upon 
separation examination in July 1977, no chronic disability of 
the spine was found.  
 
VA records dated from October 1999 to September 2003 
indicated that he was seen for complaints of back pain.  
However, there was no indication in the records that any 
diagnosed low back disability was related to his period of 
active military service.  The RO concluded that without a 
nexus between the currently diagnosed disability and the 
veteran's military service, service connection for a low back 
disorder was not warranted.  

The veteran submitted a request to reopen his claim for 
service connection for a low back disorder in May 2005.  The 
additional evidence associated with the veteran's claims file 
included a May 2005 letter from a VA physician who noted that 
she treated the veteran for chronic low back pain which was 
due to a lumbar spine injury.  The Board finds this 
additional evidence is new, in that it was not previously of 
record, and it is material as it relates to a prior basis for 
denial of the claim, i.e., medical evidence that the 
veteran's current low back disability was related to a 
previous injury.  Hence, the additional evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 
 Thus, new and material evidence has been submitted, and the 
claim is reopened.  



Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran was seen for complaints of a back 
strain in service on two occasions.  However, upon separation 
examination no chronic disability of the lumbosacral spine 
was found.  The May 2005 note from the veteran's treating VA 
physician relates the veteran's current chronic low back pain 
to a prior injury.  However, upon VA examination in February 
2006, the examiner reviewed the veteran's complete claims 
file, including his service treatment reports, and concluded 
that it was less likely than not that the veteran's low back 
pain was related to the muscle strain that he experienced in 
service during physical activity.  The VA physician explained 
that there was a long period of time from the veteran's 
period of active duty until he was seen for problems with his 
back.  The Board finds this statement to be more probative 
than the May 2005 note because it was based on a full review 
of the veteran's claims file and clinical reports.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (It is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another); Bloom v. West, 12 Vet. App. 185, 187 (1999) (The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.")  

Moreover, the medical evidence fails to show that the veteran 
suffered from arthritis of the lumbosacral spine within one 
year after his discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated. 
 Therefore, service connection is not warranted on a 
presumptive basis or on the basis of chronicity.  In this 
regard, the Board observes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Hence, service 
connection for a low back disorder must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  

Service connection for a low back disorder is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


